          Case 19-34570-KRH                           Doc 35          Filed 01/24/20 Entered 01/24/20 11:17:23               Desc Main
                                                                     Document      Page 1 of 5

                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      James Lee Shockley                                                                               Case No.   19-34570-KRH
                                                                                  Debtor(s)                  Chapter    13



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable: Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows:     .
 Date: January 24, 2020
                                                                       /s/ Kimberly A. Chandler
                                                                       Kimberly A. Chandler 47897
                                                                       Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                       State Bar No.:    47897 VA
                                                                       Mailing Address: Chandler Law Firm
                                                                                         P.O.Box 17586
                                                                                         Richmond, VA 23226
                                                                       Telephone No.:    804-353-1971



[amendcs ver. 12/16]

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-34570-KRH                       Doc 35          Filed 01/24/20 Entered 01/24/20 11:17:23                             Desc Main
                                                                     Document      Page 2 of 5
 Fill in this information to identify your case:

 Debtor 1                 James Lee Shockley
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-34570-KRH
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1996 Ford E-250 250,000 miles                                       $867.00                                  $867.00     Va. Code Ann. § 34-26(8)
      3 door, extended van - Vehicle used
      for Business                                                                         100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      1996 Chevrolet G2500 400,000 miles                                  $683.00                                  $265.00     Va. Code Ann. § 34-26(8)
      3 door, van - Vehicle used for
      Business                                                                             100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      1996 Chevrolet C3500 350,000 miles                                  $256.00                                  $256.00     Va. Code Ann. § 34-26(8)
      2 door, regular cab - Vehicle used for
      Business                                                                             100% of fair market value, up to
      Line from Schedule A/B: 3.4                                                          any applicable statutory limit

      2014 Ram 1500 20,000 miles                                     $20,165.00                                  $4,559.00     Va. Code Ann. § 34-26(8)
      Regular Cab SLT
      Line from Schedule A/B: 3.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2006 Chrysler 300 150,000 miles                                      $53.00                                   $53.00     Va. Code Ann. § 34-26(8)
      Titled jointly with deceased wife.
      Driven by step-son (Jason Patterson)                                                 100% of fair market value, up to
      Line from Schedule A/B: 3.6                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-34570-KRH                         Doc 35          Filed 01/24/20 Entered 01/24/20 11:17:23                                Desc Main
                                                                     Document      Page 3 of 5
 Debtor 1    James Lee Shockley                                                                          Case number (if known)     19-34570-KRH
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Stove, washer/dryer, cooking                                     $1,000.00                                       $0.00       Va. Code Ann. § 34-26(4a)
     utensils, pots/pans, living room
     furniture, dining room furniture,                                                     100% of fair market value, up to
     lamps, refrigerator, flatware, tables,                                                any applicable statutory limit
     chairs, bedroom furniture, dressers,
     nightstands, microwave, TV, VCR,
     CD, DVD, computer, printer, stereo
     Line from Schedule A/B: 6.1

     Old Records, phonograph                                             $100.00                                   $100.00        Va. Code Ann. § 34-4
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     All Clothing                                                        $600.00                                      $0.00       Va. Code Ann. § 34-26(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding and engagement rings                                        $100.00                                   $100.00        Va. Code Ann. § 34-26(1a)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pets - 1 Boxer, 1 Long-haired                                        $50.00                                      $1.00       Va. Code Ann. § 34-26(5)
     Chihuahua, 3 Goldfish
     Line from Schedule A/B: 13.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Carpenter Tools: hammer, pliers,                                    $200.00                                   $200.00        Va. Code Ann. § 34-4
     screw drivers, saws, misc. other
     hand tools                                                                            100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Cash on Hand                                                        $100.00                                      $1.00       Va. Code Ann. § 34-4
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Coyne International Enterprises                                 $10,000.00                                  $3,248.00        Va. Code Ann. § 34-4
     Corporation
     US Bankruptcy Court (Northern                                                         100% of fair market value, up to
     District of New York) Case Number:                                                    any applicable statutory limit
     15-31160
     Trustee: William J. Leberman, 110 W.
     Fayette St, Suite 720, Syracuse, NY
     13202
     Line from Schedule A/B: 33.1

     Shockley Trucking Repair                                         $2,950.00                                  $1,500.00        Va. Code Ann. § 34-26(7)
      Tools and business equipment:
     welders, oxygen gas torch, impact                                                     100% of fair market value, up to
     wrenches, misc. parts (value:                                                         any applicable statutory limit
     $2,500.00)
      Work Computer: Lenovo Ideal Pad.
     model 81N8 (used for: invoice's,
     letters, taxes, and banking (value:
     $450.00)
     Line from Schedule A/B: 40.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-34570-KRH                         Doc 35          Filed 01/24/20 Entered 01/24/20 11:17:23                                Desc Main
                                                                     Document      Page 4 of 5
 Debtor 1    James Lee Shockley                                                                          Case number (if known)     19-34570-KRH
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Shockley Trucking Repair                                         $2,950.00                                  $1,450.00        Va. Code Ann. § 34-4
      Tools and business equipment:
     welders, oxygen gas torch, impact                                                     100% of fair market value, up to
     wrenches, misc. parts (value:                                                         any applicable statutory limit
     $2,500.00)
      Work Computer: Lenovo Ideal Pad.
     model 81N8 (used for: invoice's,
     letters, taxes, and banking (value:
     $450.00)
     Line from Schedule A/B: 40.1

     Shockley Trucking Repair                                         $8,500.00                                  $8,500.00        Va. Code Ann. § 34-26(7)
      Work Computer: Diesel Laptop -
     used for engine diagnostics                                                           100% of fair market value, up to
     Line from Schedule A/B: 40.2                                                          any applicable statutory limit

     All Proceeds within 6 months of                                        $1.00                                     $1.00       Va. Code Ann. § 34-4
     filing bankruptcy including but not
     limited to inchoate interest in                                                       100% of fair market value, up to
     inheritance property, insurance                                                       any applicable statutory limit
     proceeds, property settlements, and
     lottery proceeds.
     Line from Schedule A/B: 53.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-34570-KRH                       Doc 35          Filed 01/24/20 Entered 01/24/20 11:17:23                         Desc Main
                                                                     Document      Page 5 of 5




 Fill in this information to identify your case:

 Debtor 1                    James Lee Shockley
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              19-34570-KRH
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ James Lee Shockley                                                    X
              James Lee Shockley                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       January 24, 2020                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
